UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-05385 DWS Value Series, Inc. (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:11/30 Date of reporting period:2/28/2014 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofFebruary 28, 2014(Unaudited) DWS Equity Dividend Fund Shares Value ($) Common Stocks 98.2% Consumer Discretionary 6.6% Auto Components 0.3% TRW Automotive Holdings Corp.* Automobiles 1.2% Ford Motor Co. Household Durables 0.4% PulteGroup, Inc. Media 2.5% Comcast Corp. "A" Time Warner, Inc. Viacom, Inc. "B" Multiline Retail 0.9% Kohl's Corp. (a) Macy's, Inc. Specialty Retail 1.3% Best Buy Co., Inc. Signet Jewelers Ltd. Consumer Staples 5.4% Beverages 0.9% Coca-Cola Co. Coca-Cola Enterprises, Inc. Food & Staples Retailing 0.4% Safeway, Inc. Household Products 0.3% Energizer Holdings, Inc. Tobacco 3.8% Altria Group, Inc. Lorillard, Inc. Philip Morris International, Inc. Energy 14.6% Energy Equipment & Services 0.8% Nabors Industries Ltd. National Oilwell Varco, Inc. Oil, Gas & Consumable Fuels 13.8% Apache Corp. Chesapeake Energy Corp. (a) ConocoPhillips CONSOL Energy, Inc. (a) EOG Resources, Inc. Exxon Mobil Corp. Hess Corp. HollyFrontier Corp. (a) Marathon Oil Corp. Marathon Petroleum Corp. Noble Energy, Inc. Occidental Petroleum Corp. Phillips 66 Spectra Energy Corp. Financials 28.3% Capital Markets 5.9% Ameriprise Financial, Inc. Bank of New York Mellon Corp. Invesco Ltd. SEI Investments Co. TD Ameritrade Holding Corp. The Goldman Sachs Group, Inc. Commercial Banks 4.5% CIT Group, Inc. Fifth Third Bancorp. PNC Financial Services Group, Inc. Wells Fargo & Co. Consumer Finance 1.7% American Express Co. Capital One Financial Corp. Discover Financial Services Diversified Financial Services 1.7% JPMorgan Chase & Co. Insurance 10.0% Aflac, Inc. Allstate Corp. American Financial Group, Inc. American International Group, Inc. MetLife, Inc. PartnerRe Ltd. Prudential Financial, Inc. Reinsurance Group of America, Inc. Real Estate Investment Trusts 4.5% American Tower Corp. (REIT) Hospitality Properties Trust (REIT) Simon Property Group, Inc. (REIT) Weyerhaeuser Co. (REIT) Health Care 13.4% Biotechnology 1.9% Biogen Idec, Inc.* Gilead Sciences, Inc.* Health Care Equipment & Supplies 0.4% Medtronic, Inc. Health Care Providers & Services 2.6% Aetna, Inc. Cardinal Health, Inc. Humana, Inc. UnitedHealth Group, Inc. WellPoint, Inc. Life Sciences Tools & Services 0.4% Thermo Fisher Scientific, Inc. Pharmaceuticals 8.1% AbbVie, Inc. Eli Lilly & Co. Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. Industrials 10.4% Aerospace & Defense 1.7% Boeing Co. Honeywell International, Inc. Precision Castparts Corp. Airlines 1.3% Delta Air Lines, Inc. Commercial Services & Supplies 2.2% Pitney Bowes, Inc. (a) Tyco International Ltd. Industrial Conglomerates 0.6% Danaher Corp. Machinery 1.8% Snap-on, Inc. Professional Services 0.3% Towers Watson & Co. "A" Road & Rail 2.5% CSX Corp. (a) Information Technology 9.0% Communications Equipment 0.7% QUALCOMM, Inc. Computers & Peripherals 4.6% Apple, Inc. Hewlett-Packard Co. Electronic Equipment, Instruments & Components 0.4% TE Connectivity Ltd. Internet Software & Services 1.0% Yahoo!, Inc.* IT Services 1.0% Accenture PLC "A" Visa, Inc. "A" Semiconductors & Semiconductor Equipment 1.3% Intel Corp. KLA-Tencor Corp. Lam Research Corp.* Materials 3.6% Chemicals 1.8% Eastman Chemical Co. Monsanto Co. Metals & Mining 1.8% Freeport-McMoRan Copper & Gold, Inc. Telecommunication Services 1.9% Diversified Telecommunication Services AT&T, Inc. Verizon Communications, Inc. Utilities 5.0% Electric Utilities 4.6% American Electric Power Co., Inc. Duke Energy Corp. Great Plains Energy, Inc. (a) Multi-Utilities 0.4% PG&E Corp. Total Common Stocks (Cost $1,061,607,319) Securities Lending Collateral 3.7% Daily Assets Fund Institutional, 0.07% (b) (c) (Cost $44,958,724) Cash Equivalents 2.0% Central Cash Management Fund, 0.06% (b) (Cost $24,521,736) % of Net Assets Value ($) Total Investments Portfolio (Cost $1,131,087,779) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $1,131,519,436.At February 28, 2014, net unrealized appreciation for all securities based on tax cost was $130,225,923.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $151,193,443 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $20,967,520. (a) All or a portion of these securities were on loan. In addition, "Other Assets and Liabilities, Net" may include pending sales that are also on loan. The value of securities loaned at February 28, 2014 amounted to $44,495,800, which is 3.7% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. REIT: Real Estate Investment Trust Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments).The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of February 28, 2014 in valuing the Fund's investments. Assets Level 1 Level 2 Level 3 Total Common Stocks (d) $ $
